UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
TREVOR LEANDER STANLEY,                                               :
                                                                      :
                              Plaintiff,                              :
                                                                      :
          -against-                                                   :                ORDER
                                                                      :            19 CV 10888 (KNF)
SHAKIEMA DIXON,                                                       :
                                                                      :
                              Defendant.                              :
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         A telephonic conference was held with counsel to the respective parties on April 9, 2020. As

a result of the discussion had during the conference, it is HEREBY ORDERED that:

         1) all discovery, of whatever nature, be initiated so as to be completed on or before December

         9, 2020;

         2) a telephonic status conference will be held with the parties on November 10, 2020, at

         10:00 a.m. The call-in number for the conference is (888) 557-8511 and the access code is

         4862532;

         3) any dispositive motion shall be served and filed on or before January 11, 2021;

         4) the response to the motion and any reply shall be made in accordance with Local Civil

         Rule 6.1 of this court; and

         5) if no dispositive motion is made, the parties shall submit their joint pretrial order to the

         Court on or before January 11, 2021. That document must conform to the requirements for

         such an order that are found in the Court’s Individual Rules of Practice.

          Dated: New York, New York                                         SO ORDERED:
                 April 9, 2020
